

115 HCON 123 IH: Supporting National Men’s Health Week.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 123IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. Payne (for himself, Mr. Mullin, Mr. Serrano, Ms. Wilson of Florida, Mr. Frelinghuysen, Mr. Meeks, Mr. Peters, Mr. Connolly, Ms. Norton, Mrs. Beatty, Mr. Johnson of Georgia, Mr. Soto, Ms. Bordallo, Mr. Bishop of Georgia, Mr. McGovern, Mr. Espaillat, Ms. Plaskett, Mr. Danny K. Davis of Illinois, Mr. David Scott of Georgia, Mr. Rush, Mr. Ryan of Ohio, Ms. Esty of Connecticut, Mr. Hastings, Mr. Carson of Indiana, Mr. Correa, Ms. Hanabusa, Mr. Krishnamoorthi, Mr. Pocan, Mr. Beyer, Mr. Lowenthal, Mr. Huffman, Ms. Titus, Mr. Capuano, Mr. Vargas, Mr. Ben Ray Luján of New Mexico, Ms. Lofgren, Mr. Sires, Mr. Garamendi, Ms. Kaptur, Mr. Lawson of Florida, Ms. Adams, Ms. Blunt Rochester, Mr. McEachin, Mrs. Demings, Mr. Evans, Ms. Kelly of Illinois, Mr. Al Green of Texas, Mr. Lewis of Georgia, Mr. Cleaver, Ms. Eddie Bernice Johnson of Texas, Mr. Jeffries, Mr. Brown of Maryland, Mr. Richmond, Ms. Bass, Mr. Clyburn, Mrs. Lawrence, Mrs. Watson Coleman, Ms. Jackson Lee, Ms. Clarke of New York, Ms. Maxine Waters of California, Ms. Fudge, Mr. Veasey, Mrs. Love, Mr. Sean Patrick Maloney of New York, Mr. Gottheimer, Mr. Butterfield, Mr. Doggett, Mr. Smith of Washington, and Ms. Velázquez) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONSupporting National Men’s Health Week.
	
 Whereas despite advances in medical technology and research, men continue to live an average of more than 5 years less than women, and American Indian/Alaska Native and African-American men have the lowest life expectancy;
 Whereas 9 of the 10 leading causes of death, as defined by the Centers for Disease Control and Prevention, affect men at a higher percentage than women;
 Whereas men on average experience a heart attack 7 years earlier than women; Whereas testicular cancer is one of the most common cancers in men between the ages of 15 and 34, and when detected early, has a 95-percent survival rate;
 Whereas the number of cases of colorectal cancer among men is expected to be over 75,000 in 2018, and over 27,000 men are expected to die from it;
 Whereas the likelihood that a man will develop prostate cancer is 1 in 9; Whereas an estimated 164,690 men will be diagnosed with prostate cancer in 2018 and an estimated 29,430 of them will die from the disease;
 Whereas African-American men in the United States have the highest incidence of prostate cancer in the world;
 Whereas significant numbers of male-related health problems, such as prostate cancer, testicular cancer, infertility, and colon cancer, could be detected and treated if men’s awareness of such problems were more pervasive;
 Whereas educating both the public and health care providers about the importance of early detection of male health problems will result in reducing rates of mortality for these diseases;
 Whereas appropriate use of tests such as Prostate Specific Antigen (PSA) exams and blood pressure and cholesterol screens, in conjunction with clinical examination and self-testing for problems such as testicular cancer, can result in the detection of many of these problems in their early stages and increases in the survival rates to nearly 100 percent;
 Whereas women are twice as likely as men to visit the doctor for annual examinations and preventive services;
 Whereas men are less likely than women to visit their health center or physician for regular screening examinations of male-related problems for a variety of reasons, including fear, lack of health insurance, lack of information, and cost factors;
 Whereas National Men’s Health Week was established by Congress and first celebrated in 1994 and urges men and their families to engage in appropriate health behaviors, and the resulting increased awareness has improved health-related education and helped prevent illness;
 Whereas the Governors of all 50 States have issued proclamations annually declaring Men’s Health Week in their States, as have Mayors of over 60 cities;
 Whereas, since 1994, National Men’s Health Week has been celebrated each June by hundreds of States, cities, localities, public health departments, health care entities, churches, and community organizations throughout the Nation that promote health awareness events focused on men and family;
 Whereas the National Men’s Health Week website has been established at www.menshealthmonth.org and features proclamations from Governors and Mayors, and National Men’s Health Week events;
 Whereas men who are educated about the value that preventive health care can play in prolonging their lifespan and their role as productive family members will be more likely to participate in health screenings;
 Whereas men and their families are encouraged to increase their awareness of the importance of a healthy lifestyle, regular exercise, and medical checkups; and
 Whereas June 11 through June 17, 2018, is National Men’s Health Week, which has the purpose of heightening the awareness of preventable health problems and encouraging early detection and treatment of disease among men and boys: Now, therefore, be it
	
 That Congress— (1)supports the annual National Men’s Health Week; and
 (2)requests that the President issue a proclamation calling upon the people of the United States and interested groups to observe National Men’s Health Week with appropriate ceremonies and activities.
			